DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 12/21/2021 is acknowledged.
Claims 1,12, and 18 are amended.
Claims 2,13, and 19 are cancelled.
Claims 1,3-12,14-18, and 20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-8,12,14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koziol  (US 20210274404) in view of Koskela (US 20210120458).
Re claim 1:
Koziol discloses receiving, by a terminal device, first configuration information sent from a network device serving a first cell, wherein the first configuration information is used to (Fig.2 ref. S60 and Para.[0120] In S60, the serving cell gNB1 20 sends CHO-dedicated event configuration (CHO configuration information) and target cell access information as well as the UE configuration to be used to the UE by means of a handover command for preparing the CHO on the UE side); 
sending, by the terminal device, first response information to the network device serving the first cell (Fig.2 ref. S70 and Para.[0121] In S70, the UE 10 responds to the serving cell gNB1 20 with a handover command acknowledgment); and 
sending, by the terminal device, second response information to a network device serving the second cell (Fig. 2 ref. S90 and Para.[0122]  In S90, the UE 10 directly synchronizes to the target cell gNB2 22 (indicated in the prepared cell list received in S60). Furthermore, a random access (RACH) operation is executed),
wherein the method further comprising: (Fig.2 ref. S60, S70, and S90); 
wherein the first condition comprises at least one of the following: if the first configuration information comprises condition information on handover from the first cell to the second cell; if the first configuration information comprises configuration information on the first cell; and if the first configuration information comprises the condition information on handover from the first cell to the second cell, and the condition information is not met by the terminal device currently (Para.[0178]  In S520, in the processing for the CHO procedure, handover configuration information defining how the CHO procedure is to be executed at the communication element or function is forwarded).

Koziol does not explicitly disclose the first response information is sent when a first condition is met.
Koskela discloses after a first condition is met, sending the first response information (Fig.3 ref. 322 and Para.[0059]  In certain embodiments, before handover UE 201 may optionally inform or indicate to source gNB 202 that the handover condition to cell B has been fulfilled, and that UE 201 may be hand over to cell B. In some embodiments in which the UE handover may be conditional, UE 201 may inform the source gNB 202 of the network configured condition met by target cell B).
Koziol and Koskela are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koziol to include send a first response when a first condition is met as taught by Koskela in order to inform the source cell a network configured condition has been met (Koskela Para.[0059]).
Re claim 3:
Koziol discloses wherein in response to a second condition being met, the second response information is sent, by the terminal device, to the network device serving the second cell (Fig.2 ref. S90); 
wherein the second condition comprises at least one of the following: if the first configuration information comprises no condition information on handover from the first cell to the second cell; if the first configuration information comprises no configuration information on the first cell; and if the first configuration information comprises condition information on handover from the first cell to the second cell, and the condition information is met by the (Para.[0187]  the handover configuration information further defines, as a CHO preference processing, to check whether a connection quality measure related to a communication connection to a candidate network area for the conditional handover procedure is equal to or better than a predetermined threshold. In case the connection quality measure related to the communication connection to the candidate network area for the conditional handover procedure is equal to or better than the predetermined threshold, the CHO procedure is to be started on the basis of the handover configuration information).
Re claim 4:
Koziol discloses receiving, by the terminal device, first instruction information sent from the network device serving the first cell, wherein the first instruction information is used to instruct the terminal device to perform feedback on the first configuration information (Fig.2 ref. S60 and Para.[0187]  the handover configuration information further defines, as a CHO preference processing, to check whether a connection quality measure related to a communication connection to a candidate network area for the conditional handover procedure is equal to or better than a predetermined threshold. In case the connection quality measure related to the communication connection to the candidate network area for the conditional handover procedure is equal to or better than the predetermined threshold, the CHO procedure is to be started on the basis of the handover configuration information),
wherein the first response information and the second response information are respectively sent to the network device serving the first cell and the network device serving the second cell according to the first instruction information (Fig.2 ref. S70 and S90).
As shown above, Koziol discloses first response information and first instruction information.
Koziol does not explicitly disclose the first response information is sent according the first instruction information.
Koskela discloses the first response information is sent according the first instruction information (Fig.3 ref. 322 and Para.[0059]  In certain embodiments, before handover UE 201 may optionally inform or indicate to source gNB 202 that the handover condition to cell B has been fulfilled, and that UE 201 may be hand over to cell B. In some embodiments in which the UE handover may be conditional, UE 201 may inform the source gNB 202 of the network configured condition met by target cell B).
Koziol and Koskela are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koziol to include send a first response according to a first instruction as taught by Koskela in order to inform the source cell a network configured condition has been met (Koskela Para.[0059]).
Re claim 5:
Koziol discloses wherein the first configuration information is further used to instruct the terminal device to perform feedback on the first configuration information (Fig.2 ref. S70), 
wherein the first response information and the second response information are respectively sent to the network device serving the first cell and the network device serving the second cell according to the first configuration information (Fig.2 ref. S70 and S90).
As shown above, Koziol discloses first response information and first instruction information.
Koziol does not explicitly disclose the first response information is sent according the first configuration information.
Koskela discloses the first response information is sent according the first configuration information (Fig.3 ref. 322 and Para.[0059]  In certain embodiments, before handover UE 201 may optionally inform or indicate to source gNB 202 that the handover condition to cell B has been fulfilled, and that UE 201 may be hand over to cell B. In some embodiments in which the UE handover may be conditional, UE 201 may inform the source gNB 202 of the network configured condition met by target cell B).
Koziol and Koskela are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koziol to include send a first response according to a first configuration as taught by Koskela in order to inform the source cell a network configured condition has been met (Koskela Para.[0059]).
Re claim 6:
Koziol discloses wherein the first response information for the network device serving the first cell is used for indicating acceptance of the first configuration information (Fig.2 ref. S70).
Re claim 7:
Koziol discloses wherein the second response information for the network device serving the second cell is used for indicating that the handover is completed (Fig.2 ref. S100).
Re claim 8:
Koziol discloses wherein the second response information is sent to the network device serving the second cell through: triggering, by the terminal device, an random access process to the second cell; and sending the second response information to the network device serving the second cell (Fig.2 ref. S90).
Re claim 12:	Claim 12 is rejected on the same grounds of rejection set forth in claim 1.
Re claim 14:	Claim 14 is rejected on the same grounds of rejection set forth in claim 3.
Re claim 15:	Claim 15 is rejected on the same grounds of rejection set forth in claim 6.
Re claim 16:	Claim 16 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 18:	Claim 18 is rejected on the same grounds of rejection set forth in claim 1 from the perspective of the network device.

Claims 9,10,17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koziol in view of Koskela as applied to claims 1,12, and 18 above, and further in view of Shaheen (US 20180220344).
Re claim 9:
As discussed above, Koziol meets all the limitations of the parent claims.
Koziol does not explicitly disclose sending, by the terminal device, first information to the network device serving the first cell, wherein the first information is used for indicating whether the terminal device supports performing cell handover based on a pre-configured handover signaling.
Shaheen discloses sending, by the terminal device, first information to the network device serving the first cell, wherein the first information is used for indicating whether the terminal device supports performing cell handover based on a pre-configured handover signaling (Para.[0042]  The UE may use different combinations of capability reporting, enablement (disablement) by the network, and IEs provided by the network and/or stored in the UE ( pre-configured or previously received) to trigger UE-based HO and Para.[0037]  New messages and new Information Elements (IEs) in existing UE capability exchange messages may indicate support of NR 5G radio capabilities and the support of UE-based handoff feature).
Koziol and Shaheen are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koziol to include reporting capability information as (Shaheen Para.[0005]).
Re claim 10:
As discussed above, Koziol meets all the limitations of the parent claims.
Koziol does not explicitly disclose sending, by the terminal device, second information to the network device serving the first cell, wherein the second information is used for indicating whether the terminal device supports sending response information for cell handover to the network device serving the first cell.
Shaheen discloses sending, by the terminal device, second information to the network device serving the first cell, wherein the second information is used for indicating whether the terminal device supports sending response information for cell handover to the network device serving the first cell (Para.[0042]  The UE may use different combinations of capability reporting, enablement (disablement) by the network, and IEs provided by the network and/or stored in the UE ( pre-configured or previously received) to trigger UE-based HO and Para.[0037]  New messages and new Information Elements (IEs) in existing UE capability exchange messages may indicate support of NR 5G radio capabilities and the support of UE-based handoff feature).
As shown above, Shaheen discloses a UE sending capability information to a BS relating to a conditionally handover.  Shaheen does not explicitly disclose information indicating support for sending response information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the UE capability information to include an indication for supporting sending response information because the response information is part of performing a conditional handover.
Koziol and Shaheen are analogous because they both pertain to data communications.
(Shaheen Para.[0005]).
Re claim 17:	Claim 17 is rejected on the same grounds of rejection set forth in claim 9.
Re claim 20:	Claim 20 is rejected on the same grounds of rejection set forth in claim 9 from the perspective of the network device.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koziol in view of Koskela as applied to claim 1 above, and further in view of Deenoo (US 20210168678).
Re claim 11:
As discussed above, Koziol meets all the limitations of the parent claims.
Koziol does not explicitly disclose wherein the method is applied to at least one of a high-speed mobile scenario or a high-frequency deployment scenario.
Deenoo discloses wherein the method is applied to at least one of a high-speed mobile scenario or a high-frequency deployment scenario (Para.[0042]  The UE may use different combinations of capability reporting, enablement (disablement) by the network, and IEs provided by the network and/or stored in the UE ( pre-configured or previously received) to trigger UE-based HO and Para.[0037]  New messages and new Information Elements (IEs) in existing UE capability exchange messages may indicate support of NR 5G radio capabilities and the support of UE-based handoff feature).
Koziol and Deenoo are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koziol to include a high-speed or high-frequency (Deenoo Para.[0002]).

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant contends Koziol in view of Koskela does not disclose after a first condition is met, sending, by the terminal device, the first response information to the network device serving the first cell, and/or sending, by the terminal device, the second response information to the network device serving the second cell; wherein the first condition comprises at least one of the following: if the first configuration information comprises condition information on handover from the first cell to the second cell; if the first configuration information comprises configuration information on the first cell; and if the first configuration information comprises the condition information on handover from the first cell to the second cell, and the condition information is not met by the terminal device currently.
Applicant’s rationale is that in Koziol when the condition defined by the handover configuration information is met, the terminal performs conditional handover as opposed to sending response information to a base station, as claimed.
The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of Koziol in view of Koskela reads on the limitation as claimed.  Koziol discloses (Fig.2 ref. S60, S70, and S90); wherein the first condition comprises at least one of the following: if the first configuration information comprises condition information on handover from the first cell to the second cell; if the first configuration information comprises configuration information on the first cell; and if the first configuration information comprises the condition information on handover from the first cell to the second cell, and the condition information is not met by the terminal device currently (Para.[0178]  In S520, in the processing for the CHO procedure, handover configuration information defining how the CHO procedure is to be executed at the communication element or function is forwarded).  
Koskela discloses after a first condition is met, sending the first response information (Fig.3 ref. 322 and Para.[0059]  In certain embodiments, before handover UE 201 may optionally inform or indicate to source gNB 202 that the handover condition to cell B has been fulfilled, and that UE 201 may be hand over to cell B. In some embodiments in which the UE handover may be conditional, UE 201 may inform the source gNB 202 of the network configured condition met by target cell B).
Modifying Koziol to include sending response information to a network device after a condition is met does not prevent the conditional handover from occurring.  The response information is used to assist in performing the conditional handover.

In the remarks, Applicant contends Koskela does not disclose the first response is sent when the first condition is met because the claim recites the first condition includes if the first configuration information comprises the condition information on handover from the first cell to the second cell, and the condition information is not met by the terminal device currently.
Koskela discloses after a first condition is met, sending response information (Fig.3 ref. 322 and Para.[0059]  In certain embodiments, before handover UE 201 may optionally inform or indicate to source gNB 202 that the handover condition to cell B has been fulfilled, and that UE 201 may be hand over to cell B. In some embodiments in which the UE handover may be conditional, UE 201 may inform the source gNB 202 of the network configured condition met by target cell B).  
The network configures conditions for when the UE may be conditional handed over.  Based on the configured information, the UE notifies the source gNB.  The claim recites the first conditions in the alternative “wherein the first condition comprises at least one of the following.”  The disclose of Koskela at least reads on the alternative limitations.  Furthermore, Koziol also discloses the first conditions, as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471